oxybiomed.com www.dermacyteUS.com ONE Copley Parkway, Suite 490 Phone:919.855.2100 Morrisville, NC 27560 Fax:919.855.2133 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Oxygen Biotherapeutics, Inc. Amended Preliminary Proxy Materials Securities and Exchange Commission File No.: 001-34600 Dear Sir or Madam: Pursuant to Rule 14a-6 under the Securities and Exchange Act of 1934, as amended, enclosed for filing with the Commission are the following amended preliminary proxy materials in connection with a Special Meeting of stockholders of Oxygen Biotherapeutics, Inc. (the “Company”) to be held on or about April 26, 2013: i) Cover page in the form set forth in Schedule 14A entitled “Schedule 14A.” ii) A preliminary proxy statement, including a brief letter to stockholders, Notice of Special Meeting of Shareholders, and as an appendix, the proposed amendment to the Company’s Certificate of Incorporation (subject of Proposal 2). iii) A preliminary form of proxy. iv) A redline of the changes from the previous submitted preliminary proxy statement. Definitive proxy materials are intended to be released to stockholders of the Company commencing on or about March 28, 2013. Please contact me at (919)-855-2123 to discuss any questions you may have or if I otherwise may be of assistance. Very truly yours, /s/Michael B. Jebsen Michael B. Jebsen
